internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend w nationality y university z x date state dear vil you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you a nonexempt_charitable_trust nect described in sec_4947 that is also a private_foundation you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships effective x the effective date of your request based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request you provide scholarships for undergraduate and graduate students to study home economics nutrition and related curriculums in the past you have provided up to four awards annually however the number of scholarships that will be awarded each year and the amount of each scholarship will vary depending on the amount of funds available to be distributed you publicize the scholarship program on y’s website and through their also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 letter catalog number 58263t financial aid office first preference shall be given to girls of w ancestry and of limited means from z mining towns sound moral character scholastic ability and economic necessity will be considered as qualifying characteristics each year your trustee advises your scholarship committee of the amount available for scholarships and reminds the committee of the current scholarship criteria the current scholarship committee consists of faculty members from y faculty from local high schools in z and former scholarship recipients the members of the scholarship committee review the scholarship applications and rank the applications based on the applicants’ moral character scholastic ability and economic necessity the scholarship committee then submits their selection to the trustee the trustee reviews the recommendations from the committee to ensure that the students meet the criteria and makes the final selection all scholarships are awarded on an objective and non-discriminatory basis no scholarship may be awarded to any disqualified_person as defined in code sec_4946 the trustee pays the scholarship proceeds directly to the university college students are reimbursed directly for books supplies equipment and expenses required for their course of study the trustee provides a letter to each university college specifying that the acceptance of the funds constitutes their agreement to i refund any unused portion of the scholarship if a scholarship recipient fails to meet any term or condition of the scholarship and ii notify the trustee if the scholarship recipient fails to meet any term or condition of the scholarship if the university college will not agree to such terms or if funds are paid directly to the scholarship recipient the trustee will obtain the needed reports and grade transcripts from the scholarship recipient basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination_letter catalog number 58263t e e e e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t enclosure redacted letter notice
